UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10 /31 Date of reporting period: 1/31/10 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED GLOBAL FUND - DREYFUS DIVERSIFIED INTERNATIONAL FUND - DREYFUS DIVERSIFIED LARGE CAP FUND - DREYFUS EMERGING ASIA FUND - DREYFUS GREATER CHINA FUND - DREYFUS SATELLITE ALPHA FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Global Fund January 31, 2010 (Unaudited) Other Investment94.6% Shares Value ($) Registered Investment Company; Dreyfus Global Equity Income Fund, Cl. I 10,721 a Dreyfus Global Sustainability Fund, Cl. I 6,381 a Dreyfus Worldwide Growth Fund, Cl. I 3,910 a Global Stock Fund, Cl. I 11,469 a Total Investments (cost $455,646) 94.6% Cash and Receivables (Net) 5.4% Net Assets 100.0% a Investment in affiliated mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $455,646. Net unrealized appreciation on investments was $10,711 of which $12,829 related to appreciated investment securities and $2,118 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 466,357 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund January 31, 2010 (Unaudited) Other Investment99.3% Shares Value ($) Registered Investment Company; Dreyfus Emerging Asia, Cl. I 505,184 a,b 5,491,353 Dreyfus Emerging Markets, Cl. I 1,028,267 a 11,506,309 Dreyfus Newton International Equity Fund, Cl. I 2,755,036 a 43,667,318 Dreyfus International Equity Fund, Cl. I 2,214,866 a 55,726,039 Dreyfus International Value Fund, Cl. I 5,207,823 a 57,598,523 Emerging Markets Opportunity Fund, Cl. I 614,130 a 5,914,075 International Stock Fund, Cl. I 3,867,650 a 45,638,268 Total Investments (cost $209,330,594) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% a Non-income producing security. b Investment in affiliated mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $209,330,594. Net unrealized appreciation on investments was $16,211,291 of which $17,366,849 related to appreciated investment securities and $1,155,558 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 225,541,885 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Diversified Large Cap Fund January 31, 2010 (Unaudited) Other Investment97.6% Shares Value ($) Registered Investment Company; Dreyfus Appreciation Fund 9,486 a Dreyfus Research Growth Fund, Cl. Z 84,019 a Dreyfus Strategic Value Fund, Cl. I 24,926 a Dreyfus U.S. Equity Fund, Cl. I 27,325 a Total Investments (cost $1,871,529) 97.6% Cash and Receivables (Net) 2.4% Net Assets 100.0% a Investment in affiliated mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,871,529. Net unrealized depreciation on investments was $42,449 of which $1,674 related to appreciated investment securities and $44,123 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 1,829,080 - - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Emerging Asia Fund January 31, 2010 (Unaudited) Common Stocks100.2% Shares Value ($) China22.7% Airmedia Group, ADR 135,060 a 1,048,065 American Dairy 49,600 a 1,148,240 AviChina Industry & Technology, Cl. H 3,300,000 a 1,465,471 Beijing Capital Land, Cl. H 3,428,000 1,188,228 Bengang Steel Plates, Cl. B 2,321,024 1,107,459 Chongqing Machinery & Electric, Cl. H 10,856,000 a 2,478,475 Hollysys Automation Technologies 261,554 a 3,007,871 Hunan Non-Ferrous Metal, Cl. H 7,294,000 a 2,858,683 Mindray Medical International, ADR 48,900 1,705,143 Shanghai Friendship Group, Cl. B 2,040,801 3,179,224 Shanghai Jin Jiang International Hotels Group, Cl. H 3,222,000 964,557 Shenji Group Kunming Machine Tool, Cl. H 1,458,000 1,261,337 Suntech Power Holdings, ADR 313,000 a 4,228,630 Visionchina Media, ADR 231,700 a 2,013,473 Hong Kong21.7% Alibaba.com 700,000 a 1,573,582 China Minsheng Bank, Cl. H 2,094,000 a 2,090,238 CIMC Enric Holdings 1,296,000 a 861,086 Coslight Technology International Group 2,272,000 3,026,624 Daphne International Holdings 5,242,000 3,964,895 Lifestyle International Holdings 1,100,500 1,801,108 Orient Overseas International 266,500 1,813,037 Samling Global 13,946,000 1,195,698 Shui On Construction and Materials 1,690,000 2,163,120 SRE Group 24,694,000 2,208,309 Sunny Optical Technology Group 12,252,000 2,170,559 Trinity 1,250,000 583,731 Zhuzhou CSR Times Electric, Cl. H 1,650,000 3,014,783 India36.5% Ansal Properties & Infrastructure 847,000 1,207,226 Balrampur Chini Mills 1,160,000 3,024,383 Brushman India, GDR 300,000 a 87,000 Country Club India 2,426,353 880,199 Dewan Housing (Warrants 10/24/12) 667,356 b,c 2,828,459 Engineers India 146,500 6,740,303 Hero Honda Motors 90,000 3,025,607 Hinduja Ventures 170,113 1,130,514 IFCI 3,800,000 4,226,690 Ispat Industries 9,050,000 3,817,837 J. Kumar Infraprojects 240,000 948,423 Jai Balaji Industries (Warrants 3/19/13) 375,000 a,c 1,927,519 K.S. Oils 1,000,000 1,522,670 PVP Ventures 1,500,000 699,685 Reliance Infrastructure 81,500 1,819,162 Suzlon Energy 2,010,000 3,279,092 Tata Motors 270,000 4,041,783 Unitech 1,920,000 3,059,330 XL Telecom & Energy 322,700 232,499 Indonesia3.7% Bumi Resources 13,439,500 3,535,006 Timah 4,000,000 946,772 Malaysia4.1% KNM Group 16,000,000 3,418,954 Media Prima 89,671 0 Media Prima 3,138,500 1,615,932 Singapore1.9% Golden Agri-Resources 6,208,936 2,275,116 Golden Agri-Resources (Warrants 7/23/12) 81,654 a 7,548 South Korea2.7% CJ O Shopping 60,079 Sri Lanka1.0% John Keells Holdings (Warrants 1/20/15) 800,000 c Thailand1.4% Charoen Pokphand Foods 5,000,000 Vietnam4.5% Kinh Bac City Development Share Holding (Warrants 5/5/14) 500,000 a,c 1,562,350 Petrovietnam Drilling and Well Services (Warrants 1/11/17) 266,333 a,c 832,211 Petrovietnam Fertilizer & Chemical (Warrants 6/18/18) 360,000 a,c 605,113 Petrovietnam General Services (Warrants 4/1/10) 130,000 a,c 144,975 Pha Lai Thermal Power (Warrants 1/17/12) 927,580 a,b,c 934,481 Saigon Securities (Warrants 1/17/12) 257,430 b,c 1,144,176 Vietnam Dairy Products (Warrants 1/20/15) 60,000 c 250,514 Total Common Stocks (cost $115,300,133) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $700,000) 700,000 d Total Investments (cost $116,000,133) 100.8% Liabilities, Less Cash and Receivables (.8%) Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2010, these securities amounted to $4,907,116 or 4.0% of net assets. c The value of this security has been determined in good faith under the direction of the Board of Directors. d Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $116,000,133. Net unrealized appreciation on investments was $6,834,775 of which $15,201,905 related to appreciated investment securities and $8,367,130 related to depreciated investment securities. 100-468-68 At January 31, 2010, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign Appreciation Forward Foreign Currency Currency (Depreciation) Exchange Contracts Amounts Cost ($) Value ($) at 1/31/2010 ($) Purchase Hong Kong Dollar, Expiring 2/1/2010 7,150,000 920,917 920,923 6 Sale Proceeds ($) Thai Bhat Expiring 2/1/2010 11,500,000 341,449 346,438 (4,989) Gross Unrealized Appreciation 6 Gross Unrealized Depreciation 100-468-68 100-468-68 1-31-2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Foreign+ 13,158,970 108,975,938 - Mutual Funds 700,000 - - Other Financial Instruments++ - 6 - 6 Liabilities ($) - Other Financial Instruments++ - (4,989) + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
